Citation Nr: 0007547	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or due 
to being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had almost 15 years of active service at the time 
of his separation from the Navy in January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the VARO 
in Houston.  At that time it was determined that the veteran 
was entitled to nonservice-connected pension benefits based 
on major depression with psychotic features, from July 10, 
1996.  The disability was rated as 100 percent disabling.  


FINDING OF FACT

There is competent evidence that the veteran's current 
bipolar disorder is related to active service.  


CONCLUSION OF LAW

The claim for service connection for a chronic acquired 
psychiatric disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


Analysis

A review of the evidence of record discloses that there is 
competent evidence of an inservice injury in the form of the 
service medical records showing a self-inflicted laceration 
of the wrist.  There are current diagnoses of psychiatric 
disability, and an opinion by a VA psychiatrist following 
examination in April 1998 that the veteran's current bipolar 
disorder was related to veteran's laceration of his wrists 
during service.  

Accordingly, the Board finds that the veteran has satisfied 
all three of the Caluza elements for a well-grounded claim 
for service connection for a psychiatric disability.

ORDER

The claim for service connection for a chronic acquired 
psychiatric disability is well grounded.


REMAND

Inasmuch as the veteran's claim for service connection is 
well grounded, the Board has a duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5107(a).  

The Court has not yet had occasion to specify the elements 
necessary for a well-grounded claim for special monthly 
pension.  The Board has found that the claim for special 
monthly pension based on the need for aid and attendance or 
on account of being housebound is well grounded.  The 
veteran's psychiatric disability is currently rated as 100 
percent disabling, and he asserts that it essentially 
confines him to his home.  

The record shows that in April 1998, the veteran reported 
that he was receiving regular treatment at the Victoria, 
Texas VA outpatient center.  Records of this treatment are 
not part of the claims folder.  Under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees, including VA physicians.  Id. at 612-13.  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

It has also been reported that the veteran is in receipt of 
Social Security Administration disability benefits.  Pursuant 
to its statutory duty to assist, "VA has a duty to assist in 
gathering social security records when put on notice that the 
veteran is receiving social security benefits."  Clarkson v. 
Brown, 4 Vet. App. 565, 567-68 (1993); see Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including Social Security Administration records, of which it 
is put on notice); Masors v. Derwinski, 2 Vet. App. 181, 187-
88 (1992); 38 C.F.R. § 3.159 (1999).

The Board also notes that while the veteran has been afforded 
examinations for aid and attendance or housebound status, 
there is no opinion in the record as to whether the veteran 
is in fact housebound.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (1996); see 38 C.F.R. § 19.9 (1996).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

In view of the foregoing this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
disability since 1991.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should also 
take all necessary steps to obtain all 
records of the veteran's treatment at the 
Victoria, Texas, VA outpatient treatment 
facility.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If the RO obtains additional 
information, it should be referred to the 
examiners who conducted the September 
1998 psychiatric examination, and the 
examiners should be requested to review 
the evidence and report whether it 
changes the opinions reported on that 
examination.

4.  The veteran should be afforded an 
appropriate examination to determine 
whether he is in need of regular aid and 
attendance or is housebound.  The 
examiner should specifically report 
whether the veteran is bedridden, unable 
to dress or undress himself, to keep 
himself ordinarily clean and presentable, 
to feed himself due to loss of 
coordination in the upper extremities or 
weakness, to attend to the wants of 
nature, or to protect himself from the 
hazards incident to his environment.  The 
examiner should also opine as to whether 
the veteran is able to leave his home and 
its immediate premises.  The examiner 
should review the claims folder prior to 
completing the examination.

5.  If the examiners who conducted the 
September 1998 examination are 
unavailable to review the additional 
evidence obtained through this remand, 
the veteran should be afforded an 
appropriate examination in order to 
obtain an opinion as to whether any 
current psychiatric disability is related 
to service, including the incident in 
which he attempted to slash his wrists in 
1960.  The examiner should review the 
claims folder prior to completing the 
examination, and should provide an 
explanation for any opinion given.

6.  If the additionally obtained evidence 
reveals additional physical disability, 
or a worsening of the already recognized 
chronic obstructive pulmonary disease, 
the veteran should be afforded 
appropriate examinations to evaluate the 
severity of those disabilities.  The 
examiners should review the claims folder 
prior to conducting those examinations.

7.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any requested 
action is not undertaken, or is deficient 
in any manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are necessary to adjudicate his 
claims, and that his failure without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

